Citation Nr: 1616442	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-11 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for tinnitus.  

The Veteran provided testimony during a personal hearing before a Decision Review Officer (DRO) in November 2012.  He provided testimony during a videoconference hearing before the undersigned in February 2016.  

The Board notes that new evidence in the form of an April 2016 VA audiology examination was added to the claims file by the RO after the last adjudication of the tinnitus issue.  The examination was obtained pursuant to a claim for an increased rating for bilateral hearing loss, which is not on appeal.  However, information contained in the examination is relevant to the claim for service connection for tinnitus currently on appeal.  As the full benefits sought on appeal are granted below, the Board finds that the Veteran is not prejudiced by the Board's consideration herein of this new evidence in the first instance.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Board finds that tinnitus was caused by service-connected bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board is granting service connection for tinnitus, the benefit sought has been granted in full and no further discussion of VCAA is required.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he incurred tinnitus as a result of in-service noise exposure.  

The record makes clear that the Veteran has had a difficult time understanding tinnitus and how the disability manifests.  During a September 2010 VA examination, the Veteran stated that he has never experienced tinnitus.  During a January 2013 VA examination he reported that his tinnitus began only "a few years ago."  However, during the hearings before the DRO and the Board, the Veteran stated that he does in fact experience intermittent tinnitus and that he was confused during the prior VA examinations because he did not understand that the symptoms he experiences constitute tinnitus.  The Board finds that the Veteran's competent reports regarding experiencing tinnitus are credible and, as noted in the Board hearing, a current tinnitus disability is conceded.  See Board Hearing Transcript (Tr.) at 2.  

The Board also noted during the hearing that as the Veteran was clearly exposed during service to loud noises from weapons fire and heavy equipment in his position as a wheel mechanic, an in-service injury is also conceded.  See Board Hearing Tr. at 3.  The Veteran is competent to report these in-service exposures, and his report is consistent with the circumstances of his service.  38 U.S.C.A. 
§ 1154(a) (2014); see Jandreau, 492 F.3d at 1377; see also Buchanan, 451 F.3d at 1337.  

An April 2016, a VA audiology examination was provided to the Veteran.  In that examination, the examiner stated that the Veteran's tinnitus was "related to his time in the service as a result of noise exposure inherent in such type of duties that cause hearing loss and tinnitus."  There are no competent opinions to the contrary.  Accordingly, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is granted.  



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


